Citation Nr: 1120349	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-32 654	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tiredness/fatigue.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for muscle weakness.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for digestive problems.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri, for the North Little Rock, Arkansas RO, which had jurisdiction over this case when it was transferred and which forwarded the appeal to the Board.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 10, 1987, to August 14, 1987, and June 8, 1988, to September 23, 1988, and September 20, 1990, to June 27, 1991.  

2.	On April 6, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through his representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant has withdrawn this appeal through his representative, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


